DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spray pattern of claim 2, the stream pattern of claim 3, the fine spray or mist pattern of claim 4, the delivery patterns being mixed in claim 5, the openings being prefixed to open and close in claims 9-10, the cylindrical structure prefixed to open or close in claims 13-14, the fixed or disposable delivery devices of claim 16, the syringe or syringe-like structure of claim 18, the nasal prong/nasal mask/other delivery unit in claim 19, and the intranares tube/cylinder or nasal mask in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claim 17 is objected to because of the following informalities: the phrase “the e devices” in line 1 is suggested to read --the device-- in order to correct a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 13-15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the limitation “each individual opening can open and close” is recited in line 1. The Applicant’s original disclosure fails to provide an adequate written description of how each individual opening would be able to open and close (i.e. what mechanism, structure, or material property would cause or allow for each opening to open and close individually?). A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Regarding claim 10, the limitation “the openings are prefixed to open or close” is recited in line 1. The Applicant’s original disclosure fails to provide an adequate written description of how the openings would be prefixed open or close (i.e. what mechanism, structure, or material property would cause or allow for the opening to open or close?). A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Regarding claim 13, the limitation “the cylindrical structures can open and close” is recited in line 1. The Applicant’s original disclosure fails to provide an adequate written description of how the cylindrical structures would be able to open and close (i.e. what mechanism, structure, or material property would cause or allow for the cylindrical structures to open and close?). A person skilled in the art at the time the application was filed would not 
Regarding claim 14, the limitation “one or more of the cylindrical structures are prefixed to open or close” is recited in lines 1-2. The Applicant’s original disclosure fails to provide an adequate written description of how one or more of the cylindrical structures would be able to open or close (i.e. what mechanism, structure, or material property would cause or allow for the cylindrical structures to open or close?). A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Regarding claim 15, the limitation “the tip can expand and collapse” is recited in line 1. The Applicant’s original disclosure fails to provide an adequate written description of how the tip would be able to expand and collapse (i.e. what mechanism, structure, or material property would cause or allow for the expansion and collapse of the tip?). A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claim 20 is rejected due to dependence on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, and 12-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the delivery patterns" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “the delivery patterns are mixed” in line 1 is confusing, as it is unclear what is meant by the term “mixed” (i.e. Is there a combination of delivery patterns which must be used simultaneously? Or can the device simply be capable of using more than one delivery pattern, or switching between delivery patterns?).
Regarding claim 9, the limitation “can” in line 1 is confusing, as it is unclear whether or not the following limitation is required for the claimed invention. 
Claim 12 recites the limitation "the cylindrical structures" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Moreover, the limitation “the device of claim 12” in line 1 renders the scope of claim 12 as unclear, as this limitation suggests claim 12 is dependent upon itself.
Regarding claim 13, the limitation “can” in line 1 is confusing, as it is unclear whether or not the following limitation is required for the claimed invention. 
Regarding claim 15, the limitation “can” in line 1 is confusing, as it is unclear whether or not the following limitation is required for the claimed invention. 
Regarding claim 16, the limitation “may” in line 1 is confusing, as it is unclear whether or not the following limitation is required for the claimed invention. 
Regarding claim 17, the limitation “may” in line 1 is confusing, as it is unclear whether or not the following limitation is required for the claimed invention. 
Regarding claim 18, the limitation “syringe-like” in lines 1-2 is confusing, as the scope and bounds of this limitation are unclear. 
Regarding claim 19, the limitation “may” in line 1 is confusing, as it is unclear whether or not the following limitation is required for the claimed invention. 
Regarding claim 20, the limitation “comfortably” in line 1 is confusing, as a design being “comfortable” is subjective since different users can find different designs to be comfortable.
Regarding claim 21, the limitation “can” in line 2 is confusing, as it is unclear whether or not the following limitation is required for the claimed invention. 
Claims 10 and 14 are rejected due to their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoekman et al. (US 2014/0083424 A1). 
Regarding claim 1, Hoekman discloses a device for applying a medication (nozzle for aerosol propellant and drug formulation) (abstract) wherein the device contains a tip (nozzle surface 10, 46, 50, 54, 58, 62, 66, 70) (Figs. 1-14) with multipore or partially occlusive openings for delivery of medication (outlet orifices 8, 12, 20, 28, 36, 44, 48, 52, 56, 60, 64, 68, 74, 82, 94 for drug formulation to pass through) (Figs. 1-14; para. [0071]).
Regarding claim 2, Hoekman discloses where delivery is in a spray pattern or patterns (spray from device nozzle #23 with five ports and a larger fine mist width) (page 8, Table 2).
Regarding claim 3, Hoekman discloses where delivery is in a stream pattern or patterns (spray from device nozzle #1 with five ports and a smaller spray deposition zone width) (page 8, Table 2).
Regarding claim 4, Hoekman discloses where delivery is in a fine spray or mist pattern (spray from device nozzle #13 with five ports and a smaller fine mist width) (page 8, Table 2).
Regarding claim 6, Hoekman discloses wherein the openings are evenly distributed (outlets distributed evenly around the nozzle surface) (Figs. 1, 6-12).
Regarding claim 7, 
Regarding claim 8, Hoekman discloses wherein the openings are circular in shape (Figs. 1, 6-9, 12).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spallek et al. (US 2005/0263618 A1).
Regarding claim 1, Spallek discloses a device for applying a medication (atomizer for dispensing liquid for medical purposes) (para. [0002]) wherein the device contains a tip with multipore or partially occlusive openings for delivery of medication (top section with nozzle bodies 8a, 8b having passages 9a, 9b) (Fig. 1; para. [0048]).
Regarding claim 5, as best understood, Spallek discloses where the delivery patterns are mixed (two or more outlets for different particle sizes to be simultaneously produced from different formulations) (para. [0027]).
Claims 1, 9-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baran (US 5,964,223). 
Regarding claim 1, Baran discloses a device for applying a medication (method and apparatus for delivering medication with a nebulization catheter) (abstract) wherein the device contains a tip with multipore or partially occlusive openings for delivery of medication (distal end of the device with liquid and gas orifices 364, 367, or alternatively distal end of the device openings at sealable tips 408, 412) (Figs. 23-26; col. 19, lines 36-48, 65-67; col. 20, lines 1-5).
Regarding claim 9, as best understood, 
Regarding claim 10, Baran discloses wherein the openings are prefixed to open or close (sealable tips 408, 412 which open and close depending upon pressure) (Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 11, Baran discloses wherein the openings containing cylindrical structures (lumens 348, 352, or 376, 380 in the device with end in the liquid and gas orifices 364, 367, or at sealable tips 408, 412) (Figs. 23-26).
Regarding claim 12, as best understood, Baran discloses wherein one or more of the cylindrical structures is bent 15at a predetermined angle (lumens 348, 352 are bent at tubular extensions 360, 363, lumens 376, 380 are angled towards each other within the device) (Figs. 23-26).
Regarding claim 13, as best understood, Baran discloses wherein the cylindrical structures can open or close (sealable tips 408, 412 which open and close depending upon pressure) (Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 14, Baran discloses wherein one or more of the cylindrical structures are prefixed to open or close (sealable tips 408, 412 which open and close depending upon pressure) (Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 17, as best understood, Baran discloses wherein the e devices may be metered dosed (element 888 can be a metering valve for the pulsing of aerosol) (Figs. 54-55; col. 34, lines 31-52).
Regarding claim 18, as best understood, Baran discloses further comprising one or more of a syringe or syringe 10Attorney Docket No. IPMED-006US like, compressible bulb, dropper, twist delivery, pressurized delivery, or fixed or adjustable autoinjector mechanism known to one skilled in the art to 
Regarding claim 19, as best understood, Baran discloses wherein the device maybe of the type of one more devices used to delivery respiratory care, humidity or antiasthmatic medications to pulmonary patients with nasal prong, nasal mask or other delivery unit known to one skilled in the art (nebulization catheter device used in conjunction with an endotracheal tube) (abstract).
Claims 1, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flickinger (US 2015/0126927 A1). 
Regarding claim 1, Flickinger discloses a device for applying a medication (portable nasal irrigator for delivering medication) (abstract; para. [0002]) wherein the device contains a tip with multipore or partially occlusive openings for delivery of medication (top of insert 23 with fluid channels 14) (Fig. 1; para. [0061]).
Regarding claim 16, as best understood, Flickinger discloses wherein the device may provide for unit or multi dose delivery with fixed or disposable delivery devices (canister 22 with reservoir 10 of fluid to be delivered; canister 22 can be permanently attached to or detachable from nozzle cone 3) (Fig. 1; para. [0061]; para. [0069]).
Regarding claim 21, as best understood, Flickinger discloses wherein the substance or medication to be delivered 15can be a local anesthetic, NSAID, Insulin, Antidiabetic medication, monoclonal antibody, vaccine, antibiotic, anti-sinus or anti pneumonia agent, mushroom derivative, cation or ion, mineral, organic compound, colloidal silver, herbal, homeopathic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flickinger as applied to claim 1 above, and further in view of Baker (US 8,435,207 B2).
Regarding claim 15, as best understood, Flickinger discloses the invention as previously claimed, but does not disclose wherein the tip can expand and collapse.
However, Baker teaches an irrigation device (Baker; abstract) wherein the tip can expand and collapse (flexible tip 18 made of compliant material) (Baker; Fig. 5A; col. 17, lines 19-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Flickinger tip such that it can expand and collapse, as taught by Baker, for the purpose of permitting sealing to differently-shaped nostrils (Baker; Fig. 5A; col. 17, lines 19-29).
Regarding claim 20, as best understood, the modified Flickinger device teaches wherein the device is designed to fit comfortably with a 10partially occlusive unilateral or bilateral set .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Flickinger as applied to claim 1 above, and further in view of LeMahieu (US 2008/0078382 A1).
Regarding claim 22, Flickinger discloses the invention as previously claimed, but does not disclose wherein the delivered agent further comprising one or more of naloxone HCl, or other opioid antagonist or sedative antagonist.
However, LeMahieu teaches a system for the delivery of a drug to the respiratory system (LeMahieu; abstract) wherein the delivered agent further comprising an opioid antagonist (opioid antagonist is a possible candidate for use with the device) (LeMahieu; para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Flickinger such that the delivered agent comprises an opioid antagonist, as taught by LeMahieu, for the purpose of suppressing the patient’s appetite (LeMahieu; para. [0057]).
Double Patenting
Claims 1-22 of this application are patentably indistinct from claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940) and claim 1 of copending Application No. 15/915,046 (hereinafter ‘046). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940).
Regarding claim 1, ‘940 discloses a device for applying a medication (dorsonasal drug delivery device) (‘940, claim 1) wherein the device contains a tip (distal end) (‘940; claim 1) with multipore or partially occlusive openings for delivery of medication (at least one outlet at the distal end) (‘940, claim 9). 
Claims 2-4, 6-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940) and further in view of Hoekman.
Regarding claim 2, the ‘940 device discloses the invention as previously claimed, but does not disclose where delivery is in a spray pattern or patterns. 
However, Hoekman teaches a nozzle for use in delivering aerosol propellant and drug formulation (Hoekman; abstract) where delivery is in a spray pattern or patterns (outlets at the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘940 device outlets such that delivery is in a spray pattern or patterns, as taught by Hoekman, for the purpose of ensuring the delivered aerosol plumes are more resistant to plume degradation over greater distances (Hoekman; para. [0144]).
Regarding claim 3, the modified ‘940 where delivery is in a stream pattern or patterns (spray from device nozzle #1 with five ports and a smaller spray deposition zone width) (Hoekman; page 8, Table 2).
Regarding claim 4, the modified ‘940 where delivery is in a fine spray or mist pattern (spray from device nozzle #13 with five ports and a smaller fine mist width) (Hoekman; page 8, Table 2).
Regarding claim 6, the modified ‘940 wherein the openings are evenly distributed (outlets distributed evenly around the nozzle surface) (Hoekman; Figs. 1, 6-12).
Regarding claim 7, the modified ‘940 wherein the openings having same diameters (nozzles with multiple outlet ports have the same diameter for those outlet ports) (Hoekman; Figs. 1, 6-12; page 8, Table 2; paras. [0153-0156]). 
Regarding claim 8, 
Regarding claim 16, the modified ‘940 teaches wherein the device may provide for unit or multi dose delivery with fixed or disposable delivery devices (lumens which end at the outlets would deliver the dose or doses of a drug) (‘940; claims 1, 8-9).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940) as applied to claim 1 above and further in view of Spallek.
Regarding claim 5, the ‘940 device discloses the invention as previously claimed, but does not disclose where the delivery patterns are mixed.
However, Spallek teaches an atomizer (Spallek; abstract) wherein the delivery patterns are mixed (two or more outlets for different particle sizes to be simultaneously produced from different formulations) (Spallek; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘940 invention such that the delivery patterns are mixed, as taught by Spallek, for the purpose of enabling the device to simultaneously produce different particle sizes for different formulations be delivered (Spallek; para. [0027]).
Claims 9-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940) and further in view of Baran.
Regarding claim 9, the ‘940 device discloses the invention as previously claimed, but does not disclose wherein each individual opening can open and close.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘940 openings such that each individual opening can open and close, as taught by Baran, for the purpose of preventing medication drooling from the tip of the device (Baran; col. 20, lines 19-23).
Regarding claim 10, the modified ‘940 teaches wherein the openings are prefixed to open or close (sealable tips 408, 412 which open and close depending upon pressure) (Baran; Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 11, the modified ‘940 teaches wherein the openings containing cylindrical structures (lumens 376, 380 which have the sealable tips 408, 412) (Baran; Figs. 25-26).
Regarding claim 12, the modified ‘940 teaches wherein one or more of the cylindrical structures is bent 15at a predetermined angle (lumens 376, 380 are angled towards each other within the device) (Baran; Figs. 25-26).
Regarding claim 13, 
Regarding claim 14, the modified ‘940 teaches wherein one or more of the cylindrical structures are prefixed to open or close (sealable tips 408, 412 which open and close depending upon pressure) (Baran; Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 17, the modified ‘940 teaches wherein the e devices may be metered dosed (element 888 can be a metering valve for the pulsing of delivered aerosol, which would thus control the pressurization and depressurization for opening and closing the sealable tips) (Baran; Figs. 25-26, 54-55; col. 34, lines 31-52).
Regarding claim 18, the modified ‘940 teaches further comprising one or more of a syringe or syringe 10Attorney Docket No. IPMED-006US like, compressible bulb, dropper, twist delivery, pressurized delivery, or fixed or adjustable autoinjector mechanism known to one skilled in the art to trigger or effect medication delivery for single or multiple aliquots in a given treatment session (element 888 can be a solenoid piston, metering valve, or reversible syringe pump for the pulsing of aerosol) (Baran; Figs. 54-55; col. 34, lines 31-52).
Regarding claim 19, the modified ‘940 teaches wherein the device maybe of the type of one more devices used to delivery respiratory care, humidity or antiasthmatic medications to pulmonary patients with nasal prong, nasal mask or other delivery unit known to one skilled in the art (drug delivering device has a body which conforms to the shape of the nasal cavity) (‘940; claim 1).
Claims 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940) as applied to claim 1 above and further in view of Baker.
Regarding claim 15, the modified ‘940 device teaches the invention as previously claimed, but does not teach wherein the tip can expand and collapse.
However, Baker teaches an irrigation device (Baker; abstract) wherein the tip can expand and collapse (flexible tip 18 made of compliant material) (Baker; Fig. 5A; col. 17, lines 19-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘940 tip such that it can expand and collapse, as taught by Baker, for the purpose of permitting sealing to differently-shaped nostrils (Baker; Fig. 5A; col. 17, lines 19-29).
Regarding claim 20, the modified ‘940 device teaches wherein the device is designed to fit comfortably with a 10partially occlusive unilateral or bilateral set intranares tube or cylinder, or a nasal mask geometrically or anatomically constructed to comfortably cover the lower portion or more of the nose or nares and allow ingress of desired medication or other substance (drug delivering device has a body which conforms to the shape of the nasal cavity) (‘940; claim 1).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940) in view of Hoekman as applied to claim 16 above and further in view of Flickinger.
Regarding claim 21, the modified ‘940 device teaches the invention as previously claimed, but does not teach wherein the substance or medication to be delivered 15can be a local anesthetic, NSAID, Insulin, Antidiabetic medication, monoclonal antibody, vaccine, antibiotic, anti-sinus or anti pneumonia agent, mushroom derivative, cation or ion, mineral, organic 
However, Flickinger teaches a portable nasal irrigator (Flickinger; abstract) wherein the substance or medication to be delivered 15can be an antibiotic (possible therapeutic agents include antibiotics) (Flickinger; para. [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘940 device such that the substance or medication to be delivered 15can be an antibiotic, as taught by Flickinger, for the purpose of enabling a user to treat infections with this device.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 6,491,940 (hereinafter ‘940) as applied to claim 1 above and further in view of LeMahieu.
Regarding claim 22, the modified ‘940 teaches the invention as previously claimed, but does not teach wherein the delivered agent further comprising one or more of naloxone HCl, or other opioid antagonist or sedative antagonist.
However, LeMahieu teaches a system for the delivery of a drug to the respiratory system (LeMahieu; abstract) wherein the delivered agent further comprising an opioid antagonist (opioid antagonist is a possible candidate for use with the device) (LeMahieu; para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘940 invention such that the .
Claims 1-4, 6-8, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/915,046 (hereinafter ‘046) in view of Hoekman. 
Regarding claim 1, ‘046 discloses a device for applying a medication (drug delivery system) (‘046, claim 1) wherein the device contains a tip (nozzle having a tip) (‘046; claim 1).
Copending application ‘046 does not disclose the tip with multipore or partially occlusive openings for delivery of medication. However, the ‘046 nozzle with tip would require at least one opening in order to deliver the drug to the nasal cavity of the patient. Furthermore, Hoekman teaches a nozzle for use in delivering aerosol propellant and drug formulation (Hoekman; abstract) wherein disclose the tip with multipore or partially occlusive openings for delivery of medication (nozzle surface 10, 46, 50, 54, 58, 62, 66, 70 with respective outlet orifices 8, 12, 20, 28, 36, 44, 48, 52, 56, 60, 64, 68, 74, 82, 94 for drug formulation to pass through) (Hoekman; Figs. 1-14; para. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘046 tip to include multipore or partially occlusive openings for delivery of medication, as taught by Hoekman, for the purpose of ensuring the delivered aerosol plumes are more resistant to plume degradation over greater distances (Hoekman; para. [0144]).
Regarding claim 2, the modified ‘046 where delivery is in a spray pattern or patterns (spray from device nozzle #23 with five ports and a larger fine mist width) (Hoekman; page 8, Table 2).
Regarding claim 3, the modified ‘046 where delivery is in a stream pattern or patterns (spray from device nozzle #1 with five ports and a smaller spray deposition zone width) (Hoekman; page 8, Table 2).
Regarding claim 4, the modified ‘046 where delivery is in a fine spray or mist pattern (spray from device nozzle #13 with five ports and a smaller fine mist width) (Hoekman; page 8, Table 2).
Regarding claim 6, the modified ‘046 wherein the openings are evenly distributed (outlets distributed evenly around the nozzle surface) (Hoekman; Figs. 1, 6-12).
Regarding claim 7, the modified ‘046 wherein the openings having same diameters (nozzles with multiple outlet ports have the same diameter for those outlet ports) (Hoekman; Figs. 1, 6-12; page 8, Table 2; paras. [0153-0156]). 
Regarding claim 8, the modified ‘046 teaches wherein the openings are circular in shape  (Hoekman; Figs. 1, 6-9, 12).
Regarding claim 16, the modified ‘046 teaches wherein the device may provide for unit or multi dose delivery with fixed or disposable delivery devices (housing configured to contain the medicament and connected to the drug delivery mechanism for expelling medicament) (‘046; claim 1).
This is a provisional nonstatutory double patenting rejection.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/915,046 (hereinafter ‘046) in view of Hoekman as applied to claim 1 above, and further in view of Spallek. 
Regarding claim 5, the modified ‘046 teaches the invention as previously claimed, but does not teach where the delivery patterns are mixed.
However, Spallek teaches an atomizer (Spallek; abstract) wherein the delivery patterns are mixed (two or more outlets for different particle sizes to be simultaneously produced from different formulations) (Spallek; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘046 invention such that the delivery patterns are mixed, as taught by Spallek, for the purpose of enabling the device to simultaneously produce different particle sizes for different formulations be delivered (Spallek; para. [0027]).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 9-14, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/915,046 (hereinafter ‘046) in view of Baran. 
Regarding claim 1, ‘046 discloses a device for applying a medication (drug delivery system) (‘046, claim 1) wherein the device contains a tip (nozzle having a tip) (‘046; claim 1).
Copending application ‘046 does not disclose the tip with multipore or partially occlusive openings for delivery of medication. However, the ‘046 nozzle with tip would require at least one opening in order to deliver the drug to the nasal cavity of the patient. Furthermore, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘046 tip to include multipore or partially occlusive openings for delivery of medication, as taught by Baran, for the purpose of providing the device with separate conduits with openings for the liquid and propellant gas to atomize the liquid such that atomization occurs at the end of the device inside the patient’s respiration system, thereby providing for increased efficiency and control of the dosage of medicine being delivered (Baran; abstract; Figs. 23-26).
Regarding claim 9, the modified ‘046 teaches wherein each individual opening can open and close (sealable tips 408, 412 which open and close depending upon pressure) (Baran; Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 10, the modified ‘046 teaches wherein the openings are prefixed to open or close (sealable tips 408, 412 which open and close depending upon pressure) (Baran; Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 11, 
Regarding claim 12, the modified ‘046 teaches wherein one or more of the cylindrical structures is bent 15at a predetermined angle (lumens 348, 352 are bent at tubular extensions 360, 363, lumens 376, 380 are angled towards each other within the device) (Baran; Figs. 23-26).
Regarding claim 13, the modified ‘046 teaches wherein the cylindrical structures can open or close (sealable tips 408, 412 which open and close depending upon pressure) (Baran; Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 14, the modified ‘046 teaches wherein one or more of the cylindrical structures are prefixed to open or close (sealable tips 408, 412 which open and close depending upon pressure) (Baran; Fig. 25-26; col. 19, lines 65-67; col. 20, lines 1-24).
Regarding claim 17, the modified ‘046 teaches wherein the e devices may be metered dosed (element 888 can be a metering valve for the pulsing of aerosol) (Baran; Figs. 54-55; col. 34, lines 31-52).
Regarding claim 18, the modified ‘046 teaches further comprising one or more of a syringe or syringe 10Attorney Docket No. IPMED-006US like, compressible bulb, dropper, twist delivery, pressurized delivery, or fixed or adjustable autoinjector mechanism known to one skilled in the art to trigger or effect medication delivery for single or multiple aliquots in a given treatment session (element 888 can be a solenoid piston, metering valve, or reversible syringe pump for the pulsing of aerosol) (Baran; Figs. 54-55; col. 34, lines 31-52).
Regarding claim 19, the modified ‘046 teaches wherein the device maybe of the type of one more devices used to delivery respiratory care, humidity or antiasthmatic medications to pulmonary patients with nasal prong, nasal mask or other delivery unit known to one skilled in .
This is a provisional nonstatutory double patenting rejection.
Claims 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/915,046 (hereinafter ‘046) in view of Hoekman as applied to claim 1 above, and further in view of Baker. 
Regarding claim 15, the modified ‘046 device teaches the invention as previously claimed, but does not teach wherein the tip can expand and collapse.
However, Baker teaches an irrigation device (Baker; abstract) wherein the tip can expand and collapse (flexible tip 18 made of compliant material) (Baker; Fig. 5A; col. 17, lines 19-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘046 tip such that it can expand and collapse, as taught by Baker, for the purpose of permitting sealing to differently-shaped nostrils (Baker; Fig. 5A; col. 17, lines 19-29).
Regarding claim 20, the modified ‘046 device teaches wherein the device is designed to fit comfortably with a 10partially occlusive unilateral or bilateral set intranares tube or cylinder, or a nasal mask geometrically or anatomically constructed to comfortably cover the lower portion or more of the nose or nares and allow ingress of desired medication or other substance (anchor located on and surrounding said nozzle having a surface adapted to be placed inside the nares) (‘046; claim 1).

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/915,046 (hereinafter ‘046) in view of Hoekman as applied to claim 16 above, and further in view of Flickinger. 
Regarding claim 21, the modified ‘046 device teaches the invention as previously claimed, but does not teach wherein the substance or medication to be delivered 15can be a local anesthetic, NSAID, Insulin, Antidiabetic medication, monoclonal antibody, vaccine, antibiotic, anti-sinus or anti pneumonia agent, mushroom derivative, cation or ion, mineral, organic compound, colloidal silver, herbal, homeopathic agent, humidifying agent, antiasthmatic agent, CBD, cannabis, or marijuana or similar agent, tobacco or derivative or any vaping agent 
However, Flickinger teaches a portable nasal irrigator (Flickinger; abstract) wherein the substance or medication to be delivered 15can be an antibiotic (possible therapeutic agents include antibiotics) (Flickinger; para. [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘046 device such that the substance or medication to be delivered 15can be an antibiotic, as taught by Flickinger, for the purpose of enabling a user to treat infections with this device.
This is a provisional nonstatutory double patenting rejection.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/915,046 (hereinafter ‘046) in view of Hoekman as applied to claim 1 above, and further in view of LeMahieu. 
Regarding claim 22, the modified ‘046 teaches the invention as previously claimed, but does not teach wherein the delivered agent further comprising one or more of naloxone HCl, or other opioid antagonist or sedative antagonist.
However, LeMahieu teaches a system for the delivery of a drug to the respiratory system (LeMahieu; abstract) wherein the delivered agent further comprising an opioid antagonist (opioid antagonist is a possible candidate for use with the device) (LeMahieu; para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘046 invention such that the delivered agent comprises an opioid antagonist, as taught by LeMahieu, for the purpose of suppressing the patient’s appetite (LeMahieu; para. [0057]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0152925 A1 by Rahmel et al. is considered to be relevant as it discloses a device for delivering an aerosol to the nasal cavities with two openings. 
US 6,413,499 B1 by Clay is considered to be relevant as it discloses a device for delivering anesthesia to the nasal cavity in a spray pattern.
US 2013/0158475 A1 by Xia et al. is considered to be relevant as it discloses a device for delivering medicament to the nasal cavity with a bent tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785